



COURT OF APPEAL FOR ONTARIO

CITATION: De Pinto v. Toronto Community
    Housing, 2014 ONCA 97

DATE: 20140203

DOCKET: C57058

Sharpe, Watt and Benotto JJ.A.

BETWEEN

Michael De Pinto and Roquelina C. Moravus

Plaintiffs (Appellants)

and

Toronto Community Housing and Toronto Police
    Services Board

Defendant (Respondents)

Michael De Pinto and Roquelina C. Moravus, in persons

Amy Murakami, for Toronto Police Services Board

Douglas Levitt, for Toronto Community Housing
    Corporation

Heard and released orally: January 27, 2014

On appeal from the judgment of Justice M.A. Sanderson of
    the Superior Court of Justice, dated April 26, 2013.

ENDORSEMENT

[1]

The appellants sued the Toronto Community Housing Corporation and the
    Toronto Police Services Board in negligence for damages of $500,000. They
    claimed that the superintendent of their housing complex failed to control a
    number of residents for allegedly harassing them over an extended period of
    time.

[2]

The motion judge struck the claim on the ground that it disclosed no
    reasonable cause of action. We see no error.

[3]

The appellants failed to allege any facts that would make their landlord
    legally answerable for any damage inflicted by third parties. Moreover, most of
    the alleged incidents occurred outside the applicable limitation period.

[4]

Likewise, with respect to the Toronto Police Services Board, the
    appellants failed to plead facts giving rise to any actionable duty to conduct
    a proper investigation and almost all of the incidents alleged in the claim
    occurred outside the limitation period.

[5]

Finally, the motion for fresh evidence is dismissed as it relates to
    incidents that arose after the date of the statement of claim and has no
    bearing on the legal issues arising on this appeal.

[6]

The appeal is dismissed. Costs to Toronto Community Housing Corporation
    fixed at $300 inclusive as requested. Costs to the Toronto Police Services
    Board fixed at $1000 inclusive.

Robert J. Sharpe J.A.

David Watt J.A.

M.L. Benotto J.A.


